Citation Nr: 1622698	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-08 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right shoulder disorder.

4.  Entitlement to service connection for an acquired psychiatric disability (previously claimed as depression and panic disorder), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for cervical spine disorder.

6.  Entitlement to service connection for lumbar spine disorder.

7.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.
 
8.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.
 
9.  Entitlement to service connection for heart disorder, to include as due to herbicide exposure.
 
10.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

11.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.
 
12.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.
 
13.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure or secondary to nonservice-connected cervical spine disorder, lumbar spine disorder, or diabetes mellitus, type II.
 
14.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure or secondary to nonservice-connected cervical spine disorder, lumbar spine disorder, or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, December 2009, May 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and no additional evidence was submitted within that time.  In May 2016, the Veteran submitted an April 2016 private medical opinion regarding Parkinson's disease with a signed waiver of initial Agency of Original Jurisdiction review.

The Board has recharacterized the Veteran's claim for entitlement to service connection for depression and panic disorder more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In November 2011, the Board determined that the Veteran filed a timely notice of disagreement with respect to the issues of entitlement to service connection, in part, for right knee, left knee, right shoulder, cervical spine, and lumbar spine disorders.  As a result, a February 2012 statement of the case was provided for these issues and has been perfected to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from January 2012 to February 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability, cervical spine disorder, lumbar spine disorder, sleep apnea, Parkinson's disease, heart disorder, hypertension, prostate cancer, diabetes mellitus type II, and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right knee, left knee, and right shoulder disorders are causally related to in-service occurrences as a parachute jumper.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for entitlement to service connection for right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Due to the similar disposition for the claims of service connection for right knee, left knee, and right shoulder disorders, the Board will address them in a common discussion below.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

A May 2011 VA examination report documents the Veteran's diagnoses of status post arthroscopic surgery of the bilateral knees, moderate to severe degenerative joint disease of the left knee, and arthritis of the right shoulder.  The Veteran's reported in-service injuries and damage to his knees and shoulder when performing duty as a parachute jumper is credible given his service as infantry operations and intel specialist and receipt of the parachutist badge.  In an October 2007 private medical opinion, Dr. Hanff linked the Veteran's right and left knee disorders to such in-service occurrences service.  In October 2005 and October 2007 private medical opinions, Dr. Terlep and Dr. Love, respectively, linked the Veteran's right shoulder disorder to such in-service occurrences.  As there is no credible evidence to the contrary service, to include any post-service injury to either knee or right shoulder, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Service connection for right knee disorder is granted.

Service connection for left knee disorder is granted.

Service connection for right shoulder disorder is granted.

REMAND

A remand is needed to obtain additional VA medical opinions for the issues of entitlement to service connection for cervical spine and lumbar spine disorders.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In May 2011, the Veteran was afforded a VA examination, and following the clinical evaluation and review of the claims file, the examiner concluded the Veteran's moderate degenerative disc disease (DDD) of cervical and lumbar spines are not related to service.  It was explained that "[the Veteran] states a parachute jump in high winds on the Dominican Republic in the early 1960's caused the initial injuries[,] [t]he minimal S[T]R's available for review do not support this[, and] [t]here are no mention of these injuries or related chronic problems."  The Board finds this rationale is based on an inaccurate factual history, given the finding above that the Veteran's reported in-service occurrences as a parachute jumper are credible. Further, the examiner did not include consideration of an April 1972 post-service treatment from a motor vehicle accident which included injuries to the cervical spine and lumbosacral spine.

In light of a March 2003 private medical nexus by Dr. Wallach linking the Veteran's psychiatric disorder to his medical illnesses (unspecified), the Veteran's report at the June 2012 VA examination that his own medical issues have contributed to his depression, and given that service connection has been granted for additional disabilities in this decision, an additional VA medical opinion on whether his psychiatric condition is service connected on a secondary basis is needed to properly adjudicate this claim.  See 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the issues of entitlement to service connection for sleep apnea, Parkinson's disease, heart disorder, hypertension, prostate cancer, diabetes mellitus, type II, and peripheral neuropathy of the right and left lower extremities, the Board finds that review of the record does not show the AOJ completed the proper development to determine whether the Veteran had herbicide exposure during service pursuant to the VA Adjudication Procedure Manual.  See M21-1, IV.ii.1.H.7 (August 7, 2015).  While the record contains a June 2010 Information Exchange System (PIES) response noting "no records of exposure to herbicides" and March 2012 response that an Agent Orange request on behalf of the Veteran has not been researched because he has not provided a complete unit of assignment, the record does not reflect that the case has been referred to the RO Joint Services Records Research Center (JSRRC) coordinator to make a formal findings that sufficient information required to verify herbicide exposure does not exist. 

Accordingly, the case is REMANDED for the following actions:

1.  The examiner who conducted the May 2011 VA examination (or a suitable substitute if that examiner is unavailable) must be requested to again review the file and provide additional medical opinions.  If the examiner concludes that another examination is required, one should be provided.  

For purposes of this examination, the examiner should presume the Veteran's description of his in-service experiences as a parachute jumper during service are credible.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current cervical and lumbar spine disorders are related to service, to include consideration of the in-service occurrences as a parachute jumper and the April 1972 post-service treatment from a motor vehicle accident for the cervical and lumbosacral spines as noted in January 1973 and August 1975 letters by Dr. Reynolds in VBMS.  A complete rationale should be provided.

2.  Send the Veteran's file to an appropriate examiner to provide an opinion regarding his psychiatric condition. Only if the examiner concludes that another examination is required, should one be provided.  

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the Veteran's psychiatric disorder was caused or aggravated by his service-connected right knee, left knee, and/or right shoulder disorders.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression; or (ii) caused his current acquired psychiatric disorder, to include depressive disorder NOS.  A complete rationale should be provided.

If service connection is granted for any other disability on appeal, an addendum VA medical opinion must be provided. 

3.  Undertake all required development as indicated by the M21-1, IV.ii.1.H.7, specifically to include referring the case to the RO JSRRC coordinator to make a formal findings that sufficient information required to verify herbicide exposure does not exist.  All documentation of such efforts and responses, both positive and negative, should be added to the claims file.  The AOJ should also follow any recommendations provided in obtaining any relevant records from alternate sources.

4.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  

5.  When the development requested has been completed, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


